Motion to dismiss appeal denied. Memorandum: The motion to dismiss the appeal on the ground that the notice of appeal was untimely filed and served is denied. Appellant’s time to appeal was not limited because, in attempting to serve by mail, the judgment appealed from, respondent used the wrong zip code (see, Anthony v Schofield, 265 App Div 423). This was more than a mere irregularity; it resulted in a substantial delay in the delivery of the judgment. Present — Doerr, J. P., Denman, Boomer, Green and Lawton, JJ.